Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Non-Final, Second Action
Applicants' response to the first Non-Final Office Action mailed 06 July 2021, has been entered and the Remarks therein filed 06 October 2021 are fully considered here.
This action is a second Non-Final Office Action based on new grounds under 35 U.S.C. §112(b), not necessitated by Applicants’ amendment, received 06 October 2021.
It is noted that references have been added for evidentiary purposes in the Response to Arguments section.

Status of Claims
Duplicate Claims
Applicant is advised that should claim 31 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP 608.01(m).

Claims 22, 25-34 and 38-41 are pending.
	Claims 22, 25-34 and 38-41 are rejected.
	Claims 22, 26 and 38 are objected to.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 61/740,140, 12/20/2012.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). However, no certified copy of ISRAEL 223786, 12/20/2012, was filed.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c), with regard to provisional application 61/740,140 filed 12/20/2012.
It is noted that Applicant is required to file a certified copy of foreign priority document ISRAEL (IL) 223786, 12/20/2012, because it is listed on the Application Data Sheet as Applicant’s claim to foreign priority.
On the other hand, it is noted that Applicant had filed a petition for an unintentionally delayed claim for priority under 37 CFR 1.78 on 01 October 2021. In addition, Applicant provided an updated Application Data Sheet. However, this petition was dismissed on 03 February 2022.

Claim Objections
	The objections to Claims 22, 26 and 38, in the Non-Final Office Action mailed 05 July 2021, is/are withdrawn in view of Applicants' amendment received 06 October 2021, in which the cited claims were amended.

Claims 22, 26 and 38 are objected to because of the following informalities:

Claims 22 and 38, line 3, recite: “…, (ii) a K-value of above 10 to below 33; and (iii)…”, which should read: “…, (ii) a K-value of above 10 to below 33, and (iii)…” That is, a comma should replace the semicolon.
Claim 26, lines 5-6, recites: “…, (ii) a K-value of above 10 to below 33; and (iii)…”, which should read: “…, (ii) a K-value of above 10 to below 33, and (iii)…” That is, a comma should replace the semicolon.
Claim 26, line 7, recites: “…polyvinylpyrrolidone (PVP), wherein…”, which should read: “…polyvinylpyrrolidone (PVP); wherein…” That is, a semicolon should replace the comma.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 22, 25-34 and 38-41 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 06 July 2021, is withdrawn in view of Applicants' amendment received 06 October 2021, in which the cited claims were amended.

35 U.S.C. § 112(b)
The rejection of Claims 22, 25-34 and 38-41 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 06 July 2021, is withdrawn in view of Applicants' amendment received 06 October 2021, in which the cited claims were amended.

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-30 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 28-30 are indefinite because they attempt to claim a process without setting forth any steps involved in the process (MPEP 2173.05 (q); so-called “Use” claims).
[Claim 29 is dependent on claim 28, contains all of the limitations of claim 28, and, therefore, is rejected for the same reason.]

Claim 28 recites: “The composition according to claim 25 or 26, for use in tissue healing;…”
Claim 30 recites: “The composition according to claim 22, for topical or parenteral use.”

For the purpose of compact prosecution, prior art which shows the composition according to claims 22 and 25 or 26, will be considered to be applicable prior art, with regard to claims 28, 29 and 30.
On the other hand, at the discretion of the Examiner, the intended use limitations are addressed.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 22, 25-30 and 38-41 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Akella et al. (U.S. Patent Application Publication No. 2003/0022828 A1) in view of Ranzato et al. ((2009) J. Cell. Mol. Med. 13(8B): 2030-2038).
[All references cited in the Non-Final Office Action mailed 06 July 2021. This rejection is cited in view of Applicant’s amendment.]

Akella et al. addresses some of the limitations of claims 22, 26 and 38, and the limitations of claims 25, 27, 28, 29, 30, 39, 40 and 41.
Regarding claims 22, 26 and 38, Akella et al. shows the use of polyvinyl pyrrolidone (“povidone”, hereafter) in a liquid medium for proteins and polypeptides (pg. 1, para. [0003] [Claims 22, 26 and 38- A viral-safe liquid mixture composition comprising an amphiphilic polymer, comprising polyvinylpyrrolidone (PVP)]).
The use of povidone in the media compositions made as described is especially preferred because it is commercially available in various pharmaceutical grades, having various molecular weights (pg. 3, para. [0029] [Claim 26- A viral-safe pharmaceutical composition]).
The vinyl pyrrolidone polymers, in most applications, will have an average molecular weight of from about 1kD to about 130kD. Preferably, the molecular weight will be from about 1kD to about 100kD, but most preferably be from about 2.5kD to about 20kD (pg. 5, para. [0039] [Claims 22, 26 and 38- (i) an average molecular weight in the range of about 3.5 to lower than about 40 kilodaltons]).
Table II describes the physical characteristics, including K-values, of some of the commonly available grades of povidone that might be used in the described invention. While povidone of varying K-values may be used in the practice of the described invention, the K-value of the povidone is preferably within the range of about 12 to about 100, and more preferably within the range of about 15 to about 35 (pg. 4, para. [0034] thru [0035] and Table II [Claims 22, 26 and 38- (ii) a K-value of above 10 to below 33]).
The carrier medium of the described invention may be combined with or used as a carrier or solvent for various growth factors or proteins, including cytokines. The liquid media of the described invention may be used in conjunction with FGF and PDGF (pg. 2, para. [0017] [Claims 22, 26 and 38- platelet derived protein selected from a group which includes a growth factor, a cytokine]).
Further regarding claims 22, 26 and 38, and regarding claims 39, 40 and 41, in most applications, the concentration of the vinyl pyrrolidone polymers will be from about 0.1% to about 70% weight/volume. Most preferably, the concentration of these materials will be about 1.0%, but could be from 0.1% to about 15%, and 0.5% to about 2.5% (pg. 5, para. [0046] thru pg. 6, cont. para. [0046] [Claims 22, 26 and 38- (iii) being at a concentration in the range of about 0.01 to 6mM] [Claims 39, 40 and 41- amphiphilic polymer is at a concentration in the range of about 0.07 to 6mM]).

	It is noted that the mmolar (mM) concentration range cited in claims 22, 26, 38, 40 and 41 depends upon the specific molecular weight of the polymer, and, therefore, the percent equivalents span a broad range of values. Using the claimed molecular weight range of 3.5 to 40kD, a 0.07mM amount of a 3.5kD compound would be ≈ 0.025%; a 40kD compound would be ≈ 0.28%. A 6mM amount of a 3.5kD compound would be ≈ 2.1%; a 40kD compound would be ≈ 24%. Therefore, the mM concentration ranges, shown by Akella et al., fall within the claimed concentration range for PVP.
	In addition, the PVP compositions, shown by Akella et al., are viral safe, because the PVP used in the described compositions fall within both the claimed molecular weight range for the amphiphilic polymer PVP, and the claimed concentration range.

	Further regarding claim 26, and regarding claims 25 and 27, the liquid media comprising the vinyl pyrrolidone polymers as described are used in conjunction with various growth factors (pg. 5, para. [0045]). The composition comprises one or more polypeptide growth factors and a carrier medium therefor (pg. 2, para. [0015] [Claim 26- a pharmaceutically acceptable carrier]).
The carrier medium may be combined with or used as a carrier for various growth factors, and cytokines, for example, fibroblast growth factors (FGF) and platelet-derived growth factors (PDGF) (pg. 2, para. [0017]). Single factors such as bFGF and VEGF have shown promise as angiogenic agents (pg. 2, para. [0022] [Claims 25 and 27- platelet derived protein is bFGF]).
	Regarding claims 28 and 29, a growth factor composition comprising a polypeptide and a carrier comprising a vinyl pyrrolidone having a molecular weight of from about 2.5kD to about 20kD and a solvent selected from water or aqueous buffer solutions can be used in a method of promoting soft tissue regeneration in a living subject, by administering the composition to the soft tissue (pg. 9, Claim 30 [Claim 28- for use in tissue healing or tissue regeneration] [Claim 29- the tissue is soft tissue]). 
Regarding claim 30, higher viscosities of the povidone composition may be warranted or desirable in certain situations, for example, where it would be desirable to apply growth factors as a topical gel (pg. 5, para. [0040] [Claim 30- for topical use]).

	In summary, Akella et al. shows formulations comprising povidone and a number of different types of growth factors, the povidone having a molecular weight of 8,000, having a K-value of between about 15 to about 35, and being contained in the formulations at concentrations of 1% or 5% (pg. 7, para. [0063], Table 3 thru pg. 8, cont. Table 3).

Claims 22 and 38 contain product-by-process language.
Claim 22 recites: "A viral-safe liquid mixture composition ... , the viral-safe liquid
mixture composition being obtained by ... "
Claim 38 recites: "A viral-safe biological composition ... , the viral-safe biological
composition being obtained by ... "
	MPEP 2113 states: "Even though product-by-process claims are limited by and
defined by the process, determination of patentability is based on the product itself. The
patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art,
the claim is unpatentable even though the prior product was made by a different
process" In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
That is, the process steps are only considered if they clearly indicate how the
step is affecting the structure or characteristic of the product. With regard to claim 22,
the steps of 'treating the source with a solvent detergent (S/D) to allow viral activation',
and 'at least one or more orthogonal viral inactivation treatments' do not affect the
composition with regard to comprising specific concentrations of PVP and HPMC. With
regard to claim 38, it is not clear how the method steps affect the structure or
characteristic of the product.

Akella et al. does not show: 1) a lysate or an extract comprising a platelet-derived protein [Claims 22, 26 and 38];  and 2) characterized by increased biological potency with regard to the growth of 3T3-Swiss albino fibroblast cells as determined by a median effective concentration (EC50), as compared to a control extract comprising heparin and being free of PVP [Claims 22, 26 and 38].

Ranzato et al. provides information that would motivate one of ordinary skill in the art to perform an assay to determine the efficacy of a platelet derived protein, as shown by Akella et al., in the form of a platelet lysate, by calculating an EC50, by way of addressing the limitations of claims 22, 26 and 38.
Ranzato et al. teaches that there is a growing interest for the clinical use of platelet derivates in wound dressing. Platelet beneficial effect is attributed to the release of growth factors and other bioactive substances (pg. 2030, Abstract [nexus to Akella et al.] [growth factors]). Human platelets contain granules of cytokines and growth factors, including platelet derived growth factor (PDGF), and fibroblast growth factor (FGF) (pg. 2030, column 2, para. 1 [nexus to Akella et al.] [cytokines, PDGF, FGF]).
Regarding claims 22, 26 and 38, the wound-healing processes of human fibroblasts were studied by exposing human primary fibroblast cells to a platelet lysate (PL) obtained from blood samples (pg. 2030, Abstract). Data were analyzed by ANOVA and post hoc pairwise combinations were performed. Median and minimum effective concentrations (EC50 and EC05, respectively) and their 95% confidence intervals were determined (pg. 2032, column 2, para. 1). The effects of PL on fibroblast proliferation were assessed by the crystal violet assay. In the presence of serum, addition of PL induced a dose-dependent increase in cell proliferation, up to 142% of control at 100% v/v PL, with an EC50 of 30% v/v (95CI: 24-37). The addition of PL, in the absence of serum, produced a dose-dependent recovery of cell proliferation rate, with an EC50 of 13% v/v (95CI: 5-36) (pg. 2032, column 2, para. 2). Crystal violet is a standard cell proliferation assay as a colorimetric method based on the use of crystal violet as a basic dye with avidity to nuclear structures (DNA) (pg. 2031, column 2, para. 3 [Claims 22, 26 and 38- a lysate or extract comprising a platelet derived protein; the mixture is characterized by increased biological potency with regard to the growth of 3T3-Swiss albino fibroblasts cells as determined by a median effective concentration (EC50), as compared to a control extract comprising heparin]). 

It is noted that Applicant’s experiments and working examples show the mixing of platelet derived extract with 3T3 Swiss albino fibroblast cells in order to examine the effect of the platelet derived extract on cell proliferation (e.g., spec., pg. 40, lines 5-17, Example 4).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the viral-safe mixture composition comprising polyvinylpyrrolidone (PVP) and a platelet derived protein, as shown by Akella et al., by: 1) determining its biological potency by assaying the composition, comprising a platelet derived protein lysate or extract, for increased fibroblast growth via measurement of the median effective concentration (EC50) for fibroblast growth [Claims 22, 26 and 38]; and 2) providing a lysate or an extract comprising the platelet-derived protein [Claims 22, 26 and 38], with a reasonable expectation of success, because Ranzato et al. shows determining the efficacy of a platelet lysate (PL) by calculating the EC50 with regard to proliferation of fibroblast cells, and the viral-safe mixture, shown by Akella et al., can contain any combination of growth factors or proteins which are found in a platelet lysate (MPEP 2143 (I)(A)). It would have been obvious to have substituted the human fibroblast cells, shown by Ranzato et al., with the 3T3-Swiss albino fibroblast cells, cited in instant claims 22, 26 and 38, barring a showing of criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)). In addition, Ranzato et al. shows a general EC50 assay that could be used with any types of (mammalian) cells for which an EC50 needs to be determined (MPEP 2144 (I)).
The description of the viral-safe compositions as being characterized with increased potency as determined by the described EC50 assay appears to be an inherent property of the composition. MPEP 2112.01 (I) states, in part: When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. MPEP 2112.01 (II) states, in part: If the composition is physically the same, it must have the same properties. However, the description of the EC50 assay, as a general cell assay, is shown above.
On the other hand, Akella et al. teaches that liquid media comprising the vinyl pyrrolidine polymers and other materials, such as growth factors, proteins, polypeptides and other biological mixtures of biological materials, may contain said polymers and biological materials at various concentrations. Typically, the polymers and biological materials are formulated into a pharmacologically effective solution (pg. 5, para. [0045]). That is, Akella et al. teaches that the polymer-biological materials can be prepared at any concentration so as to be an effective pharmaceutical product. Therefore, it would have been obvious to one of ordinary skill in the art of pharmaceutical production to have used routine optimization to have optimized the biological materials, as a platelet lysate, so as to exhibit increased biological potency, e.g., via assaying fibroblast growth for an EC50, for the purpose of producing a pharmaceutical composition with increased biological potency (MPEP 2143 (I)(G), MPEP 2144.05 (II)(A) and MPEP 2144 (II)).
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of pharmaceutical production would be motivated to optimize the biological materials, as a platelet lysate, to exhibit increased biological potency (e.g., via determining the EC50 in a fibroblast propagation assay), for the purpose of producing a pharmaceutical composition with optimal therapeutic efficacy.
It would have been further obvious to have mixed the platelet derived protein with said PVP in the viral-safe liquid mixture composition [Claims 22, 26 and 38], because said composition comprises PVP and a lysate or extract comprising a platelet derived protein, and one of ordinary skill in the art would expect, as a homogenous liquid composition, that all components would be mixed together (MPEP 2144 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claims 22, 25-30 and 38-41 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over VanHolten et al. (U.S. Patent No. 6,096,872; Date of Patent: Aug. 1, 2000) in view of Akella et al. (U.S. Patent Application Publication No. 2003/0022828 A1), and Ranzato et al. ((2009) J. Cell. Mol. Med. 13(8B): 2030-2038).
[All references cited in the Non-Final Office Action mailed 06 July 2021. This rejection is cited in view of Applicant’s amendment.]

VanHolten et al. addresses some of the limitations of claims 22, 26 and 38, the limitations of claim 30, and provides information that would motivate one of ordinary skill in the art to use the amphiphilic polymers polyvinylpyrrolidone (PVP) or hydroxypropyl methyl cellulose (HPMC) in specific range concentrations, by way of addressing the limitations of claims 22, 26 and 38.
Regarding claims 22, 26, 30 and 38, VanHolten et al. shows the use of a combination of a high ionic strength buffer and a non-ionic excipient as processing aids during viral reduction or viral clearance of a large biomolecule. The method of the described invention yields a product substantially free of virus (column 5, lines 10-22 [Claims 22, 26 and 38- A viral-safe composition, A viral-safe pharmaceutical composition, A viral-safe biological composition]).
Further regarding claims 22, 26 and 38, the non-ionic excipients of the described invention include vinyl polymers, which include polyvinylpyrrolidone (column 5, lines 62-66 thru column 6, lines 1-6 [Claims 22, 26 and 38- the amphiphilic polymer being PVP]).
The non-ionic excipient may be present in the solution initially in the processing method in the range of from about 0.015g/L to about 0.024 g/L, most preferably about 0.02g/L or 20ppm. The final excipient concentration in product may be up to about 0.1-0.2% (column 6, lines 30-51 [Claims 22, 26 and 38- range concentration of PVP]).
	Further regarding claim 26, the described compositions can be administered alone but will generally be administered in admixture with a pharmaceutical carrier or diluent selected with regard to the intended route of administration and standard pharmaceutical practice (column 14, lines 16-23 [Claim 26- a pharmaceutically acceptable carrier]).
A 70kD nanofilter pore size unit can be used in the filtration of blood fractionation products (column 5, lines 57-61).
Regarding claim 30, the preparations of the described invention may be injected parenterally. For parenteral administration, the preparations can be used in the form of a sterile, aqueous solution (column 14, lines 16-29 [parenteral use]).

Claims 22 and 38 contain product-by-process language.
Claim 22 recites: "A viral-safe liquid mixture composition ... , the viral-safe liquid
mixture composition being obtained by ... "
Claim 38 recites: "A viral-safe biological composition ... , the viral-safe biological
composition being obtained by ... "
	MPEP 2113 states: "Even though product-by-process claims are limited by and
defined by the process, determination of patentability is based on the product itself. The
patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art,
the claim is unpatentable even though the prior product was made by a different
process" In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
That is, the process steps are only considered if they clearly indicate how the
step is affecting the structure or characteristic of the product. With regard to claim 22,
the steps of 'treating the source with a solvent detergent (S/D) to allow viral activation',
and 'at least one or more orthogonal viral inactivation treatments' do not affect the
composition with regard to comprising specific concentrations of PVP and HPMC. With
regard to claim 38, it is not clear how the method steps affect the structure or
characteristic of the product.

VanHolten et al. does not show: 1) the amphiphilic polymer having an average molecular weight in the range of about 3.5 to lower than about 40 kilodalton [Claims 22, 26 and 38]; 2) the amphiphilic polymer having an average K-value of above 10 to below 33 [Claims 22, 26 and 38]; 3) the platelet derived protein being present in a lysate or an extract and characterized by increased biological potency with regard to the growth of 3T3-Swiss albino fibroblast cells as determined by a median effective concentration (EC50), as compared to a control extract comprising heparin and being free of PVP [Claims 22, 26 and 38]; 4) the amphiphilic polymer PVP at a concentration in the range of about 0.01 to 6mM or 0.07 to 6mM [Claims 22, 26, 38, 39, 40 and 41]; 5) a platelet extract enriched with PDGF-AB, PDGF-BB and/or bFGF [Claims 25 and 27]; 6) for use in tissue healing or tissue regeneration [Claim 28]; and 7) the tissue is soft tissue [Claim 29].

Akella et al. addresses some of the limitations of claims 22, 26 and 38, and the limitations of claims 25, 27, 28, 29, 39, 40 and 41.
Akella et al. shows the use of polyvinyl pyrrolidone (“povidone”, hereafter) in a liquid medium for proteins and polypeptides (pg. 1, para. [0003] [nexus to VanHolten et al.] [A composition comprising an amphiphilic polymer, which is polyvinyl pyrrolidone (PVP), the composition is in the form of a liquid, a viral-safe biological composition]).
Regarding claims 22, 26 and 38, the vinyl pyrrolidone polymers, in most applications, will have an average molecular weight of from about 1kD to about 130kD. Preferably, the molecular weight will be from about 1kD to about 100kD, but most preferably be from about 2.5kD to about 20kD (pg. 5, para. [0039] [an average molecular weight in the range of about 3.5 to lower than about 40 kilodaltons]).
Table II describes the physical characteristics, including K-values, of some of the commonly available grades of povidone that might be used in the described invention. While povidone of varying K-values may be used in the practice of the described invention, the K-value of the povidone is preferably within the range of about 12 to about 100, and more preferably within the range of about 15 to about 35 (pg. 4, para. [0034] thru [0035] and Table II [Claims 22, 26 and 38- a K-value of above 10 to below 33]).
Further regarding claims 22, 26 and 38, and regarding claims 39, 40 and 41, in most applications, the concentration of the vinyl pyrrolidone polymers will be from about 0.1% to about 70% weight/volume. Most preferably, the concentration of these materials will be about 1.0%, but could be from 0.1% to about 15%, and 0.5% to about 2.5% (pg. 5, para. [0046] thru pg. 6, cont. para. [0046] [Claims 22, 26 and 38- PVP being at a concentration in the range of about 0.01 to 6mM] [Claims 39, 40 and 41- PVP in a concentration range of about 0.07 to 6mM]).

	It is noted that the mmolar (mM) concentration range cited in claims 26, 38 and 39 depends upon the specific molecular weight of the polymer, and, therefore, the percent equivalents span a broad range of values. Using the claimed molecular weight range of 3.5 to 40kD, a 0.07mM amount of a 3.5kD compound would be ≈ 0.025%; a 40kD compound would be ≈ 0.28%. A 6mM amount of a 3.5kD compound would be ≈ 2.1%; a 40kD compound would be ≈ 24%. Therefore, the mM concentration ranges, shown by Akella et al., fall within the claimed concentration range for PVP.

Regarding claims 25 and 27, the liquid media comprising the vinyl pyrrolidone polymers as described are used in conjunction with various growth factors (pg. 5, para. [0045]). The composition comprises one or more polypeptide growth factors and a carrier medium therefor (pg. 2, para. [0015]). The carrier medium may be combined with or used as a carrier for various growth factors, and cytokines, for example, fibroblast growth factors (FGF) and platelet-derived growth factors (PDGF) (pg. 2, para. [0017]). Single factors such as bFGF and VEGF have shown promise as angiogenic agents (pg. 2, para. [0022] [being a platelet extract enriched with bFGF, platelet derived protein is bFGF]).
	Regarding claims 28 and 29, a growth factor composition comprising a polypeptide and a carrier comprising a vinyl pyrrolidone having a molecular weight of from about 2.5kD to about 20kD and a solvent selected from water or aqueous buffer solutions can be used in a method of promoting soft tissue regeneration in a living subject, by administering the composition to the soft tissue (pg. 9, Claim 30).

Ranzato et al. provides information that would motivate one of ordinary skill in the art to perform an assay to determine the efficacy of a platelet derived protein, as shown by Akella et al., in the form of a platelet lysate, by calculating an EC50, by way of addressing the limitations of claims 22, 26 and 38.
Ranzato et al. teaches that there is a growing interest for the clinical use of platelet derivates in wound dressing. Platelet beneficial effect is attributed to the release of growth factors and other bioactive substances (pg. 2030, Abstract [nexus to Akella et al.] [growth factors]). Human platelets contain granules of cytokines and growth factors, including platelet derived growth factor (PDGF), and fibroblast growth factor (FGF) (pg. 2030, column 2, para. 1 [nexus to Akella et al.] [cytokines, PDGF, FGF]).
Regarding claims 22, 26 and 38, the wound-healing processes of human fibroblasts were studied by exposing the cells to a platelet lysate (PL) obtained from blood samples (pg. 2030, Abstract). Data were analyzed by ANOVA and post hoc pairwise combinations were performed. Median and minimum effective concentrations (EC50 and EC05, respectively) and their 95% confidence intervals were determined (pg. 2032, column 2, para. 1). The effects of PL on fibroblast proliferation were assessed by the crystal violet assay. In the presence of serum, addition of PL induced a dose-dependent increase in cell proliferation, up to 142% of control at 100% v/v PL, with an EC50 of 30% v/v (95CI: 24-37). The addition of PL, in the absence of serum, produced a dose-dependent recovery of cell proliferation rate, with an EC50 of 13% v/v (95CI: 5-36) (pg. 2032, column 2, para. 2). Crystal violet is a standard cell proliferation assay as a colorimetric method based on the use of crystal violet as a basic dye with avidity to nuclear structures (DNA) (pg. 2031, column 2, para. 3). 

It is noted that Applicant’s experiments and working examples show the mixing of platelet derived extract with 3T3 fibroblast cells in order to examine the effect of the platelet derived extract on cell proliferation (e.g., spec., pg. 40, lines 5-17, Example 4). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the viral-safe mixture composition comprising polyvinylpyrrolidone (PVP), as shown by VanHolten et al., by: 1) incorporating PVP with: a) a molecular weight of between 3.5 to lower than about 40 kilodalton [Claims 22, 26 and 38]; b) in a concentration range of 0.01 to 6mM or 0.07 to 6mM [Claims 22, 26, 38, 39, 40 and 41]; and c) a K-value of above 10 to below 33 [Claims 22, 26 and 38]; and 2) incorporating a platelet extract enriched with PDGF-AB, PDGF-BB and/or bFGF [Claims 25 and 27]; and 3) using the composition in tissue healing or tissue regeneration, including soft tissue [Claims 28 and 29], as shown by Akella et al., with a reasonable expectation of success, because Akella et al. shows a composition comprising PVP and (platelet derived) proteins, which includes growth factors, which is the composition, shown by VanHolten et al. (MPEP 2143 (I)(A,G)). In addition, VanHolten et al. teaches that specific molecular weights and concentrations of PVP polymers (referred to as non-ionic excipients) can be used with regard to the particular method for viral clearance used (column 6, lines 30-39). Therefore, it would be obvious to one of ordinary skill in the art to use routine optimization to determine the amphiphilic polymer with the optimal molecular weight for its use at a specific optimal concentration, depending upon the specific application for the polymer, barring a showing of criticality for the specific limitations (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Akella et al. teaches that povidone (polyvinylpyrrolidone) in media compositions is preferred, because it is commercially available in various pharmaceutical grades having various molecular weights, has good solubility in both aqueous and various organic media, and is found to solubilize a variety of proteins, polypeptides, growth factors, and mixtures of the foregoing sufficiently well to render them pharmacologically useful and/or to increase their bioavailability (pg. 3, para. [0029]). That is, the incorporation of PVP into a composition improves the composition for use as a therapeutic treatment.
It would have been further obvious to have determined the biological potency of the platelet derived protein by assaying the composition, comprising a platelet derived protein lysate or extract, for increased fibroblast growth via measurement of the median effective concentration (EC50) for fibroblast growth [Claims 22, 26 and 38], with a reasonable expectation of success, because Ranzato et al. shows determining the efficacy of a platelet lysate (PL) by calculating the EC50 with regard to proliferation of fibroblast cells, and the viral-safe mixture, shown by Akella et al., can contain any combination of growth factors or proteins which are found in a platelet lysate (MPEP 2143 (I)(A,G)). 
The description of the viral-safe compositions as being characterized with increased potency as determined by the described EC50 assay appears to be an inherent property of the composition. MPEP 2112.01 (I) states, in part: When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. MPEP 2112.01 (II) states, in part: If the composition is physically the same, it must have the same properties. However, the description of the EC50 assay, as a general cell assay, is shown above.
On the other hand, Akella et al. teaches that liquid media comprising the vinyl pyrrolidine polymers and other materials, such as growth factors, proteins, polypeptides and other biological mixtures of biological materials, may contain said polymers and biological materials at various concentrations. Typically, the polymers and biological materials are formulated into a pharmacologically effective solution (pg. 5, para. [0045]). That is, Akella et al. teaches that the polymer-biological materials can be prepared at any concentration so as to be an effective pharmaceutical product. Therefore, it would be obvious to one of ordinary skill in the art of pharmaceutical production to optimize the biological materials, as a platelet lysate, to exhibit a specific effective concentration, e.g., as measured by EC50 with regard to the growth of (Swiss-albino) fibroblast cells, for the purpose of producing a pharmaceutical composition with increased biological potency (MPEP 2143 (I)(A,C,G) and MPEP 2144 (II)).
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of pharmaceutical production would be motivated to optimize the biological materials, as a platelet lysate, to exhibit increased biological potency (e.g., via determining the EC50 in a fibroblast propagation assay), for the purpose of producing a pharmaceutical composition with optimal therapeutic efficacy.
It would have been further obvious to have mixed the platelet derived protein with said PVP in the viral-safe liquid mixture composition [Claims 22, 26 and 38], because said composition comprises PVP and a lysate or extract comprising a platelet derived protein, and one of ordinary skill in the art would expect, as a homogenous liquid composition, that all components would be mixed together (MPEP 2144 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claims 31-34 are rejected under 35 U.S.C. §103(a) as being unpatentable over Akella et al. in view of Ranzato et al., as applied to claims 22, 25-30 and 38-41 above, and/or VanHolten et al. in view of Akella et al., and Ranzato et al., as applied to claims 22, 25-30 and 38-41 above, and further in view of Woolverton (U.S. Patent Application Publication No. 2005/0118156 A1).
 [Woolverton cited in the Non-Final Office Action mailed 06 July 2021. This rejection is cited in view of Applicant’s amendment.]

Akella et al. in view of Ranzato et al., as applied to claims 22, 25-30 and 38-41 above, and VanHolten et al. in view of Akella et al., and Ranzato et al., as applied to claims 22, 25-30 and 38-41 above, do not show: 1) a container comprising a viral-safe liquid mixture composition [Claim 31]; 2) a kit comprising the container [Claim 32]; 3) a kit further comprising a container comprising a fibrinogen comprising component [Claim 33] and 4) a kit further comprising a container comprising a thrombin comprising component [Claim 34].

Woolverton addresses the limitations of claims 31, 32, 33 and 34.
Regarding claims 31, 32, 33 and 34, Woolverton shows storage-stable fibrin sealants. Fibrin sealants are prepared from concentrated fibrinogen preparations (pg. 1, para. [0002]). Provided are kits for storage-stable fibrin sealant (FS) products (Abstract [Claims 32 and 33] [A kit, fibrinogen comprising component]).
To provide kits for the ready-to-use delivery of an instant FS composition, the kit comprises at least two vials. One vial contains an aqueous solution of storage-stable fibrinogen.  A second vial contains the activator solution, preferably thrombin. Additional components, such as growth factors are supplied by one or more additional vials (pg. 4, para. [0032] [Claims 31 and 34] [A container, thrombin comprising component] [nexus to VanHolten et al. and Akella et al.] [composition comprising growth factors]).
The FS composition is noninfectious (pg. 4, para. [0036] [nexus to VanHolten et al. and Akella et al.] [viral-safe composition]). The FS composition comprises a fibrin polymer (pg. 4, para. [0037] [nexus to VanHolten et al. and Akella et al.] [biological liquid mixture composition]). Bonding enhancers may also be used to improve the bonding strength of the composition. The bond enhancers are generally selected from polar compounds, which also operate at viscosity modifiers, such as hydroxymethylcellulose (pg. 9, para. [0092] [nexus to VanHolten et al.] [an amphiphilic polymer]). The fibrin sealant can function as a growth matrix for bone repair and reconstruction (pg. 13, para. [0138] [nexus to Akella et al.] [tissue or organ reconstruction]). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have produced a viral-safe composition, from a blood source, comprising an amphiphilic polymer, such as polyvinylpyrrolidone (PVP) or hydroxypropyl methyl cellulose (HPMC), as shown by Akella et al. in view of Ranzato et al., as applied to claims 22, 25-30 and 38-41 above, and/or VanHolten et al. in view of Akella et al., and Ranzato et al., as applied to claims 22, 25-30 and 38-41 above, by supplying the composition in a container in a kit [Claims 31 and 32], in addition to fibrinogen and thrombin in containers [Claims 33 and 34], as shown by Woolverton, with a reasonable expectation of success, because Woolverton shows a kit containing a fibrin sealant as a viral-safe biological liquid mixture composition comprising an amphiphilic polymer in a container/vial, and VanHolten et al. and Akella et al. show viral-safe blood extract compositions, the composition, shown by VanHolten et al., specifically containing an amphiphilic polymer (i.e., either PVP or the HPMC, shown by Woolverton et al.) (MPEP 2143 (I)(A,G)). That is, it would be obvious to supply the viral-safe blood extract compositions of both VanHolten et al. and Akella et al. in containers, with a reasonable expectation of success (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have added containers containing fibrinogen and thrombin in a kit with the blood extract composition [Claims 33 and 34], because, e.g., VanHolten et al. states that during the fractionation of whole human plasma, Precipitate I which consists principally of fibrinogen is discarded (column 7, lines 57-63). Therefore, it would be obvious to add a container of fibrinogen to a kit containing the viral-safe composition, the composition being devoid of fibrinogen. That is, it would be obvious to add a container of fibrinogen to a kit containing the viral-safe composition, the composition being devoid of fibrinogen, for the purpose of using the viral-safe composition in a method for producing a fibrin sealant, as shown by Woolverton (MPEP 2143 (I)(A,C,D,G)).
In addition, VanHolten et al. shows that during the fractionation of whole human plasma, prothrombin is discarded (column 7, lines 57-67 thru column 8, lines 1-11). Therefore, it would be obvious to add a container of thrombin to a kit containing the viral-safe composition, the composition being devoid of thrombin, for the purpose of using the viral-safe composition in a method for producing a fibrin sealant, as shown by Woolverton (MPEP 2143 (I)(A,C,D,G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
	Applicant’s arguments, pp. 6-12, filed 06 October 2021, with respect to the prior art references cited in the 35 U.S.C. §103(a) rejections, have been fully considered, but they are not persuasive.

	1. Applicant remarks (pg. 8, para. 1-3) that the claim set has been amended such that all independent claims now recite that the platelet derived protein being present in the lysate, or the extract is mixed with the PVP, thereby making it clear that the platelet derived protein is characterized by increased biological potency when combined with the PVP, as compared to a control extract or lysate comprising heparin and being free of PVP. There is no working example in Akella that provides any guidance to one skilled in the art to experiment and arrive at (i) a PVP at a concentration in the range of about 0.01 to 6 mM, (ii) average molecular weight in the range of about 3.5 to less than 40 kilodalton, (iii) a K-value of above 10 to below 33, AND (iv) platelet protein(s) exhibiting increased biological potency compared to a control extract comprising heparin and free of PVP. Example 11 in the instant Application showing that platelet extract samples prepared in the presence of PVP K25 had a positive proliferative effect (EC50=0.024) which is higher than the proliferative effect of a platelet extract sample prepared with heparin (EC50=0.047). Applicants further note that only two, and very different, molecular weights of povidone were tested in Akella: 1300 kilodalton povidone and 8 kilodalton povidone at specific concentrations (see Table 3 therein). These data points fail to illustrate the proliferative effect resulted from only a 10 kDa difference of molecular weight and a K-value difference of only 5.
	However, in response to Applicant, Akella et al. shows a composition which comprises polyvinylpyrrolidone (PVP) having: (i) an average molecular weight in the range of about 3.5 to lower than about 40 kilodalton (Akella et al., pg. 5, para. [0039]); (ii) a K-value of above 10 to below 33 (Akella et al., pg. 4, para. [0034] thru [0035] and Table II); (iii) being at a concentration in the range of about 0.01 to 6mM (Akella et al., pg. 5, para. [0046] thru pg. 6, cont. para. [0046]); and a platelet derived protein growth factor (Akella et al., pg. 2, para. [0017]). That is, Akella et al. shows a composition that is the same as the instantly claimed virus-safe compositions. It is well known that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.’ In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); and ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01 (I)).

	2. Applicant remarks (pg. 8, para. 4) that Applicants' findings would not have been predicted by the skilled person in view of Akella, as this reference fails to teach, or even remotely hint such an effect, and more specifically, platelet protein(s) exhibiting increased biological potency when mixed with PVP, compared to a control extract comprising heparin and being free of PVP.
	However, in response to Applicant, as noted above, Akella et al. shows an example of the claimed composition; therefore, the composition exhibits the claimed increased biological potency in the context of the fibroblast cell growth assay as described in the claimed subject matter. On the other hand, it is well known that ‘expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof’ (MPEP 716.02 (c)(II)). For example, Woiszwillo et al. (US Patent No.: 5,599,719 (cited here)) shows a method and composition for isolating biomolecules from a biological sample, wherein the sample is mixed with a soluble, linear polymer, such as polyvinylpyrrolidone (Abstract). An example shows that when compared to ZnGly in water (dH2O/ZnGly) a solution containing PVP (polyvinylpyrrolidone)/PEG (polyethylene glycol)/zinc glycinate (ZnGly) precipitated more protein from urine than an equal volume of dH2O/ZnGly (column 12, lines 32-67, Table IV, Expt. 2B). That is, Woiszwillo et al. shows an amphiphilic polymer comprising PVP which has a propensity for irreversibly capturing proteins. Therefore, one of ordinary skill in the art would expect that a composition comprising PVP would bind proteins from a platelet lysate or extract (e.g., chemokines, growth factors, cytokines or trophic factors) which would provide a proliferative advantage to growing cells exposed to said, e.g., growth factors (see Ranzato et al. next).
In addition, Moya et al. (US 2009/0232737 A1 (cited here)) shows a soluble polymer capable of reversibly binding one or more desired biomolecules from unclarified biological material (pg. 2, para. [0016]). A PVP-co-PS (polystyrene) solution was used to capture IgG from unclarified cell culture fluid. 95% of the IgG present in the original fluid was bound to the polymer and 75wt% was recovered upon elution (pg. 13, para. [0161]). That is, Moya et al. shows an amphiphilic polymer comprising PVP. Therefore, one of ordinary skill in the art would expect that a composition comprising PVP would efficiently adsorb platelet derived proteins (e.g., growth factors) from a lysate or an extract, wherein the cells exposed to said composition would have a proliferative advantage over other compositions that would not contain as high a level of growth factors (see Ranzato et al. next).

3. Applicant remarks (pg. 8, last para. thru pg. 9, para. 1) that Ranzato is cited merely to show the determination of the efficacy of a platelet lysate by calculating the EC50 with regard to proliferation of fibroblast cells. However, Ranzato is completely silent on any use of amphiphilic polymers, and therefore fails to remedy the above discussed defects of Akella with respect to the desired proliferative effect of the PVP. The mere showing in Ranzato that the efficacy of a platelet lysate (PL) can be calculated by the EC50 with regard to proliferation of fibroblast cells would not have guided the skilled person to combine an amphiphilic polymer, let alone PVP, with the lysate or extract as instantly claimed.
In response to Applicant, Ranzato et al. was cited to show that the use of the EC50 assay in conjunction with a platelet lysate, as cited in the claimed subject matter, is well known in the art, and could be used to assess the biological potency of the claimed virus-safe compositions as a proliferation assay. In addition, Ranzato et al. also teaches that the release of growth factors and other bioactive substances activates fibroblast cell proliferation. The nonobviousness of said virus-safe compositions is addressed above. 

4. Applicant remarks (pg. 11, para. 1-3) that Van Holten discloses methods for producing immunoglobulins, in particular anti-D immunoglobulin, substantially free of virus and products resulting therefrom, and specifically methods for nanofiltration of the anti-D immunoglobulin in high ionic strength buffer and with excipient such as Polysorbate 80. However, Van Holten fails to disclose platelet derived protein(s) exhibiting increased biological potency as compared to an extract comprising heparin and free of PVP. Van Holten also fails to demonstrate the efficacy of amphiphilic polymer, PVP, at specific ranges of its: molecular weight, K-value and/or concentration. Akella does not disclose or suggest the instantly claimed invention.
In response to Applicant, VanHolten et al. was cited to show examples of pharmaceutical compositions which are substantially free of virus due to the presence of non-ionic excipients. Non-ionic excipients of the described invention include vinyl polymers, which include polyvinylpyrrolidone (PVP). That is, one of ordinary skill in the art would expect that compositions containing PVP, such as the claimed compositions,  would be virus-safe. Applicant’s arguments against Akella et al. have been addressed above.

5. Applicant remarks (pg. 12, para. 1) that the Examiner rejects claims 31-34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akella in view of Ranzato, as applied to claims 22, 25-30 and 38-41 above, and /or Van Holten in view of Akella and Ranzato, as applied to claims 22, 25-30 and 38-41 above, and further in view of U.S. Patent Publication No. 2005/0118156 ("Woolverton"). Woolverton is cited as allegedly showing storage-stable fibrin sealants. However, Woolverton is silent on amphiphilic polymers, let alone and on platelet derived protein(s) exhibiting increased biological potency. Therefore, Woolverton fails to remedy the deficiencies of Van Holten, Ranzato and Akella as set forth above. Since claims 31-34 depend from independent claim 22, directly or indirectly, it is respectfully submitted that these claims are also allowable.
In response to Applicant, Woolverton et al. was cited to address independent claims 31 and 32 (which recite a container comprising the virus-safe liquid mixture composition of claim 22, and a kit comprising said container, respectively) and were not intended to address the purported deficiencies of the previously-cited prior art references. Applicant’s arguments with regard to said references are addressed above.

Conclusion
	No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631